       Case: 3:19-cv-00159-jdp Document #: 199 Filed: 12/23/20 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 DEMETRIUS COOPER,

                               Plaintiff,
        v.
                                                                   OPINION and ORDER
 BRITTANY GUIDER, SANDRA MCARDLE,
                                                                         19-cv-159-jdp
 MICHAEL KEMERLING, ALEXANDRIA LEIBERT,
 and HEATHER SCHWENN,

                               Defendants.


       Pro se plaintiff Demetrius Cooper contends that prison officials at the Wisconsin Secure

Program Facility (WSPF) denied him adequate medical care and humane conditions of

confinement in violation of the Eighth Amendment and retaliated against him in violation of

the First Amendment. I denied summary judgment on most of Cooper’s claims, so the case will

proceed to trial. Dkt. 153. The trial and the final pretrial conference have been postponed and

will be rescheduled. But to ensure that the parties are prepared for trial once a new trial date

is set, I issued a pretrial preparation order on November 25, 2020. Dkt. 166.

       Cooper has filed several motions in response: (1) a motion for sanctions against all

defendants, Dkt. 167; (2) a motion for sanctions against defendant Sandra McArdle, Dkt. 186;

(3) a motion for reconsideration, Dkt. 169; and (4) a motion for clarification of several

components of the court’s summary judgment and trial preparation orders, Dkt. 168. I will

deny Cooper’s motions for sanctions. I will grant Cooper’s motion for reconsideration in part

and deny it in part. And I will respond below to the issues Cooper raises in his motion to clarify.
       Case: 3:19-cv-00159-jdp Document #: 199 Filed: 12/23/20 Page 2 of 7




A. Motion for sanctions against all defendants

       Cooper moves for monetary sanctions of $2,500 against defendants under Fed. R. Civ.

P. 30(d)(2), which states that the “court may impose an appropriate sanction—including the

reasonable expenses and attorney's fees incurred by any party—on a person who impedes,

delays, or frustrates the fair examination of the deponent.” Cooper says that defendants

obtained a last-minute extension of the discovery deadline to take his deposition by falsely

blaming the COVID-19 pandemic. Dkt. 167. He contends that deposing him now would

expose him to an undue health risk. Id.

       The original discovery deadline in this case was November 20, 2020. The court denied

summary judgment on November 12, 2020. Dkt. 153. On November 17, 2020, defendants

moved to extend the discovery deadline to depose Cooper. Dkt. 154. Defendants said that they

did not take Cooper’s deposition earlier because they were awaiting the outcome of the parties’

dispositive motions, which might have eliminated the need to depose Cooper. Defendants

requested to extend discovery to December 18, 2020 to accommodate the challenges of

coordinating a deposition with prison staff due to the COVID-19 restrictions in place at WSPF.

The court granted the motion. Nothing about defendants’ request was unfair or dishonest.

Cooper’s motion for sanctions is denied.

B. Motion for sanctions against defendant McArdle

       Cooper has moved for sanctions against defendant McArdle for failing to submit an

exhibit list and copies of her exhibits by the court’s deadline of December 4, 2020. Dkt. 186.

Cooper is mistaken about McArdle’s witness list, which was filed on December 4, 2020. Dkt.

183. The court will set a new deadline of January 15, 2021 for defendants to submit copies of

their exhibits. Cooper’s motion for sanctions is denied.


                                               2
        Case: 3:19-cv-00159-jdp Document #: 199 Filed: 12/23/20 Page 3 of 7




C. Motion for reconsideration

        Cooper has filed a motion for reconsideration of three of the court’s decisions: (1) the

denial of Cooper’s motion for assistance with recruiting counsel, Dkt. 166 and Dkt. 186; (2)

the denial of Cooper’s motion for sanctions, Dkt. 153; and (3) the grant of summary judgment

on Cooper’s state-law medical malpractice claim against McArdle, Dkt. 153. Dkt. 169. I will

deny Cooper’s motion on the first two issues. But I will grant Cooper’s motion on the third

issue and allow him to proceed to trial on his medical malpractice claim against McArdle.

        1. Motion for assistance with recruiting counsel

        The court denied Cooper’s motion for assistance with recruiting counsel. Dkt. 160.

Cooper moved for reconsideration of that decision, Dkt. 169, and he submitted a renewed

request for appointment of counsel one week later. Dkt. 186. I address both of Cooper’s filings

here.

        Cooper’s reconsideration motion raises two new reasons why he cannot litigate his case

without representation. First, Cooper says that suffers from fibromyalgia. He has submitted

health records that provide information about fibromyalgia symptoms. Dkt. 169, Ex. 3–6. I am

not persuaded that Cooper’s symptoms prevent him from litigating his case because he does

not say that he is debilitated in any way, or explain why his symptoms make him unable to

attend or represent himself at his trial.

        Second, Cooper contends that the court is mistaken that he is a skilled and experienced

pro se litigant. Cooper submits a declaration from his jailhouse lawyer, Omar Simmons, who

says that he he has filed all of Cooper’s documents and that Cooper has no understanding of

the litigation process. Dkt. 170. Even if Cooper is not knowledgeable about litigation himself,

Cooper’s situation is not unique among other pro se litigants. The court guides pro se litigants


                                               3
         Case: 3:19-cv-00159-jdp Document #: 199 Filed: 12/23/20 Page 4 of 7




through the trial process. Specifically, Cooper should rely on the court’s preliminary pretrial

packet, Dkt. 48, and trial preparation order, Dkt. 166, to prepare for his trial. Once a new trial

date has been set, the court will hold a pretrial conference. At that time, I will answer any

questions that Cooper may have about trial preparation or about what he should expect at his

trial.

         Cooper’s supplemental request for appointment of counsel states that Cooper had

hernia surgery and may be bedridden for six weeks. Dkt. 186. He says that he is awaiting test

results that will determine a medical diagnosis and future course of treatment. He anticipates

having a large number of medical examinations and appointments in the near future. Cooper’s

trial and pretrial conference have been postponed and it is not yet clear when it will be safe

enough for the court to reschedule them. If Cooper is still having medical issues when it is time

to set a new trial date, I will take his health into account.

         2. Motion for sanctions

         I denied Cooper’s motion for Rule 11 sanctions against defendant Heather Schwenn.

Dkt. 153. In his motion for sanctions, Cooper alleged that Schwenn knowingly lied in her

declaration. The court denied sanctions on the basis that Cooper failed to comply with the

procedures of Rule 11(c)(2), which required him to notify Schwenn of his intent to seek

sanctions so that she might correct or withdraw the filing at issue. Fed. R. Civ. P. 11(c)(2);

Dkt. 148. In his motion for reconsideration, Cooper argues that he did comply with the rule

because he mailed letters to all defendants saying that he intended to seek sanctions if they did

not remove the false assertions in their declarations. Dkt. 146. Cooper did not include a copy

of the letter, so it the court cannot determine whether it notified Schwenn of the parts of her

declaration that Cooper was challenging.


                                                 4
       Case: 3:19-cv-00159-jdp Document #: 199 Filed: 12/23/20 Page 5 of 7




       But even if Cooper complied with the procedural requirements of Rule 11, I also denied

Cooper’s motion for sanctions on the merits. As I explained in my decision, the motion

consisted of a list of disputes over the truth of statements that Schwenn made in her

declaration. Generally, disputes of fact are to be decided by the jury. They are not resolved in

a motion for sanctions. Cooper’s motion did not show that Schwenn’s statements in her

declaration were knowingly false. As my decision notes, she supported her declaration with

corroborating evidence. Dkt. 153 and Dkt. 114, Ex. 1–4.

       3. State-law negligence claim

       I granted defendants’ motion for summary judgment on Cooper’s state-law medical

malpractice claim against defendant McArdle. Dkt. 153. Under Wisconsin law, expert

testimony is required to establish medical negligence, except in cases where a layperson could

conclude from common experience that the plaintiff’s injury could not have occurred if the

medical provider had exercised proper care and skill. Gil v. Reed, 381 F.3d 649, 659 (7th Cir.

2004). Cooper’s case does not meet this exception and Cooper did not disclose an expert

witness.

       In his motion for reconsideration, Cooper argues that under Gil, he may rely on

defendant Michael Kemerling as an expert witness at his trial. In Gil, the Court of Appeals for

the Seventh Circuit held that a pro se prisoner plaintiff could rely on the expert testimony of

his treating physician, who was also a defendant, to establish the standard of care in his medical

malpractice claim. Id. at 660. But in Gil, the plaintiff named his treating physicians as experts

witnesses at summary judgment. Id. At summary judgment, the district court told the plaintiff

that he could not use his treating physicians for expert testimony and would need to find a

different expert. See id.; Gil v. Reed, No. 00-C-0724-C, 2002 WL 32345694, at *5 (W.D. Wis.


                                                5
       Case: 3:19-cv-00159-jdp Document #: 199 Filed: 12/23/20 Page 6 of 7




Jan. 28, 2002), vacated, 381 F.3d 649 (7th Cir. 2004). The court of appeals disagreed. Gil, 381

F.3d at 660.

       Unlike in Gil, Cooper did not indicate that he had any intention to name defendant

Kemerling as an expert until now, after summary judgment has been decided. But I will give

Cooper some leeway because he is a pro se litigant, and I see little prejudice to defendant

McArdle, who will be going to trial on Cooper’s Eight Amendment claim. I will allow Cooper

to proceed to trial on a medical negligence claim against McArdle, on the basis that Kemerling

can provide testimony about the standard of care applicable to the decision to discontinue

Cooper’s meloxicam.

D. Motion for clarification

       Cooper seeks clarification of three issues addressed in the court’s summary judgment

decision and trial preparation order. Dkt. 168.

       First, Cooper wants to clarify the scope of his First Amendment retaliation claim against

defendant Schwenn arising from his November 2018 placement in observation status.

Specifically, he wants to know whether he may base this claim on Schwenn’s denial of a pillow

and a banket, or just a pillow. Cooper may base this claim on Schwenn’s denial of both a pillow

and blanket. He is not limited to arguing that Schwenn retaliated against him by denying him

a pillow only.

       Second, Cooper seeks clarification on the procedure for calling unincarcerated,

involuntary witness Jason Kaufman to testify at his trial. Cooper says he has identified a person

to serve Kaufman with a subpoena and does not need the assistance of the U.S. Marshals.

Cooper may have someone besides the Marshals serve his subpoena on Kaufman. If Cooper




                                               6
       Case: 3:19-cv-00159-jdp Document #: 199 Filed: 12/23/20 Page 7 of 7




uses the Marshals to serve Kaufman, however, Cooper must provide a check (made out the

U.S. Marshals) for their service fee, which is $65 plus a mileage cost of $0.575 per mile.

       Third, Cooper seeks information about the witness fee for calling unincarcerated,

involuntary witness Kaufman to testify at his trial. Cooper must provide the person who is

serving Kaufman with the subpoena and a check made out to Kaufman. If Kaufman is

appearing by video, the check should be in the amount of the $40 per day witness fee, plus the

mileage cost of $0.575 per mile to the video location, if applicable. If Kaufman is appearing in

person, the check should be in the amount of $40 per day, plus mileage to the court. If meals

are needed, Cooper must add $61 per day. If lodging is needed, Cooper must add $131 per

day.



                                           ORDER

       IT IS ORDERED that:

       1. Plaintiff Demetrius Cooper’s motions for sanctions, Dkt. 167 and Dkt. 186, are
          DENIED.

       2. Plaintiff’s motion for reconsideration, Dkt. 169, is GRANTED in part and DENIED
          in part. His supplemental request for counsel, Dkt. 186, is DENIED.

       3. Plaintiff’s motion for clarification, Dkt. 168, is GRANTED.

       4. Defendants must submit copies of their trial exhibits by January 15, 2021.

       Entered December 23, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               7
